Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 07/27/2022 has been considered.
Claims 1, 3, 8, and 15 are amended. Claims 2, 9, and 16 are canceled. Claims 1, 3-8, 10-15, and 17-20 remain pending in this application and an action on the merits follow.
Applicant' s response by virtue of amendment to claims 1, 8, and 15 has overcome the Examiner' s rejection under 35 USC § 112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0330451 to Volberg et al., in view of U.S. Patent Application Publication No. 2020/0097916 to Hackert et al., and further in view of U.S. Patent Application Publication No. 2003/0074287 to Shuder et al.
With regard to claims 1, 8, and 15, Volberg discloses a method for providing instant payroll with bulk approval, comprising: 
receiving, at a server, a first timecard created on a first user device through use of a graphical user interface ("GUI"), wherein the GUI receives selections to define an amount of time a first user worked, and wherein the timecard applies to a first client (paragraphs 72, 79 and 86, In one embodiment, the server is notified by the application that the employee has started the shift by the employee "clocking in" to the application. At the beginning of the employee's shift, the employee can "clock in", register his or her arrival for the shift, or otherwise indicate that he or she has started the shift. This can be done by the employee launching the application and then indicating that the shift has started. The employee can, depending on the configuration of the application, also indicate which job/position he/she is performing for the shift. As an example, the employee, once he has clocked in, can, from a drop down menu, select his job or position for that shift. For some employers (e.g. restaurants/bars) the employee can have different job descriptions depending on what might be needed for that specific shift. As an example, an employee might be asked to tend to the bar for that shift, or be a server, a busboy, a greeter/usher, or a short-order cook. It should also be noted that, when the employee is clocking in, the app or the interface which prompts the employee about clocking also confirms or prompts the employee whether he or she is at the employer's location for a shift. A simple button on the app that confirms whether the employee is at the location for a work shift should be sufficient. These sources include the employee entering their rate into the system and then the rate being validated by the employer, by way of a census file (a file provided by the employer that contains employee data including rates of pay). Examiner notes that an employer is considered as “a first client”); 
receiving a manager approval at the server from a second user device, wherein the manager approval is entered on the second user device, and the first user device is used by the user to create the timecard as a perquisite to the first time card being sent to the server, and wherein the manager approval includes a manager credential entered on the second user device (Fig. 7, Fig. 13, paragraphs 41, 73, and 89-90, Once the employee's shift is over, the employee can declare the duration of their shift and submit it to the employer by using the application 70. Once this is done, the application 70 correlates the declared time with the time spent at the employer's place of business to the server 20. The server 20 then verifies that the employee was in the employer's premises throughout the employee's shift. The manager's device may be a tablet, a computer, or a mobile telephone device. Examiner notes that the manager can easily log in the manager account to approve timecards by using different user devices. Examiner notes that the authority of approving/reviewing is provided to an employer/manager and after the employer/manager reviews/approves a shift report, an approval signal with the relevant identification of the manager can be send to the server, which is considered as “the manager approval includes a manager credential”); 
splitting the money owed to the user for the timecard into at least three categories, including: (1) a withholding amount for estimated tax; (2) an overpayment buffer amount, and wherein the buffer is not a tax withholding but instead represents an amount of payment to delay sending to the user until the timecard has been paid by the first-2-Application No.: 16/551,564 Docket No. INSTA.PT.01client; and an instant payment amount for payment to the user before the first client pays for the timecard (Fig. 1E, paragraphs 9, 12, 13, 41, 72, 79, 96, and 101-102, The server 20 then calculates the employee's gross remuneration for that particular shift, taking into account whatever is necessary including the employee's rate of pay and how long the shift was. Once the pay has been calculated for the shift, the server 20 then calculates a set percentage of the gross amount payable to the employee and this is then to be disbursed to the employee. This pre-set percentage represents a discount rate applied to an employee's gross hourly wage. The available pay is based on a discounted hourly rate to account for minor inaccuracies and to ensure sufficient funds are available for taxes when payroll is processed. As an example, the discount rate percentage may be 50%. For this example, 50% of the employee's gross remuneration or pay for the shift is then made available to the employee. The server can then calculate the employee's pay for the shift based on the employee's time clocking in, the employee's time clocking out, and the job/position indicated by the employee. The server may need to retrieve data from the first database detailing the rate of pay or remuneration (e.g. an hourly rate) for the job/position indicated by the employee. By providing access to only a percentage of the gross wage, the offer ensures sufficient funds are available on payday to cover deductions. To safeguard employers from overpaying employees in the event of bad data or attempts at fraud, pay offers may be constrained in a number of ways. These constraints may include, for example: a cap on the maximum dollar amount, a cap on the hours available for use in the pay offer calculation. Depending on the configuration of the system, only a percentage of the employee's take home pay is to be disbursed to the employee. As an example, 25%, 50%, or 75% of the employee's gross pay for a shift may be disbursed to the employee. If, as another example, an employee earns a gross pay of $100 for a specific shift, depending on the configuration of the system and the arrangement with the employer, $25, $50, or $75 may be disbursed to the employee by the server. The employee may, when clocking out, request for a partial payment for the shift just ended. Conversely, the employee may opt for payment during the employer's regular payroll run (e.g. a once or twice monthly payment to the employee). Once the employee has requested such a partial payment, then the system may forward the report for that particular shift to be sent to the shift's manager to confirm (i.e. allow) or deny the employee's request. If the employee does not opt for a partial payment, the employee's remuneration is scheduled for payment during the employer's regular pay cycle.  Assuming the employee takes advantage of the maximum partial payment after every shift, then, by the time the regular pay cycle has concluded, the employee would have been paid a total of $150 or 50% of gross pay. The remaining $150 (less any deductions that would need to be paid or deducted) would thus be paid out by the employer at the end of the regular pay cycle. Examiner notes that an instant pay percentage can be pre-set by an employer system. In the scenario, a percentage (i.e., 50%) of a payroll for a timecard shift is eligible for an instant payment, which is considered as “an instant payment amount for payment to the user before the first client pays for the timecard”. The remaining 50% of the payroll is withholding for taxes purpose and preventing overpayment. It’s well known that only a portion of withholding amount is for taxes, and a remaining portion of the withholding amount is for overpayment prevention. The worker can request for instant payment 50% before the regular pay date, the remaining portion of the withholding amount is for overpayment prevention will be disbursed to the worker on the regular pay date, which is considered as “the buffer is not a tax withholding but instead represents an amount of payment to delay sending to the user until the timecard has been paid by the first-2-Application No.: 16/551,564 Docket No. INSTA.PT.01client”); 
sending the reduced instant payment amount to the user prior to the funds being received from the first client for the first timecard (paragraphs 44, 58,  75, and 112, initiate the transfer of money from the business to the employee. If the manager approves the request, a payment is applied to the employee account in step 123. Each float account is linked to the pre-paid card platform which enables immediate movement of funds to employees' accounts. During the course of the period the float account's balance is reduced as employees access their pay by way of Instant Pays. A notification is sent to the Employer's payroll system that the employee has selected Instant as their pay disbursement choice for the particular job. Examiner notes that instant pay can be considered as “the reduced instant payment amount to the first user device prior to the funds being received for the first timecard”); 
after sending the reduced instant payment amount, receiving the funds for the timecard from the first client; and sending the overpayment buffer amount to the user after the timecard has been paid by the first client (paragraphs 101-102, Assuming the employee takes advantage of the maximum partial payment after every shift, then, by the time the regular pay cycle has concluded, the employee would have been paid a total of $150 or 50% of gross pay. The remaining $150 (less any deductions that would need to be paid or deducted) would thus be paid out by the employer at the end of the regular pay cycle)
However, Volberg does not disclose the GUI at least: displays an industry-specific timecard template, wherein the server stores a profile that associates the user with the respective industry, wherein the selected timecard applies to travel nursing and at least a second of the plurality of different timecards applies to trucking; an overpayment buffer amount that differs based on a worker type that applies to the first user, wherein different worker types correspond to different buffers, and wherein the overpayment buffer amount is based on the industry, wherein a first buffer for travel nursing results in a lower overpayment buffer amount than a second buffer for construction.
However, Hackert teaches an overpayment buffer amount that differs based on a worker type that applies to the first user, wherein different worker types correspond to different buffers, and wherein the overpayment buffer amount is based on the industry, wherein a first buffer for travel nursing results in a lower overpayment buffer amount than a second buffer for construction (The payroll provider receives those funds and on payday, if the worker is an employee, pays source deductions to third parties such as taxing authorities and pays workers their pay net of such deductions i.e. their net pay. In a non-limiting example the system may provide that worker 1 may receive a minimum of $50, a maximum of $200 as any given early dispersal. The fee for any dispersal, regardless of amount may be $5. The maximum of all dispersals in a given pay cycle may be $1,000. The worker may be a limited of 5 dispersals in a given pay cycle, or a limit may be set based on available funds as a percentage of net accrued earnings. In this embodiment, where employees 1 are contractors, third party receives employment information sufficient to be informed what jobs are completed, what jobs have reached completion to a stage sufficient to entitle the worker 1 to be entitled to be paid and to conclude whereso, there are accrued earnings, and what jobs have been worked on but there is no accrued earnings respecting them. A non-limiting example of employment information used by system of this variation is whether an invoice, time sheet, ticket, field ticket or job completion form. Upon worker 1 making an inquiry and learning of the amount of accrued earnings record to their credit, and upon being advised the minimum and maximum amount they may receive in the form of an advance, worker may request, and third party may cause RTPP to advance a sum which may be $200, which sum is funded to worker account 3 using RTPP and funds in third party 6 account held by RTPP, and worker 1 may access such amount instantly, thereby becoming able to purchase goods and services right away such as fuel for his truck or food for personal consumption. On the date worker 1 is paid for driving both trips and is otherwise owed $900, payment provider 5 will split such sum into two parts and pay the worker 1 $900 less $205, and will fund to the third party 6 the sum of $205. Examiner notes that this example shows an overpayment buffer/limit/percentage (The maximum of all dispersals in a given pay cycle may be $1,000) is set for employee-type worker/user. Examiner notes that the truck driver trip/job example shows an overpayment buffer/limit/percentage (maximum $200) is set based on contractor-type worker/user. Examiner notes that travel nursing is just one kind of employee-type worker and construction is just one kind of contractor-type worker, paragraphs 6, 60, 65, and 69-73).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Volberg to include, an overpayment buffer amount that differs based on a worker type that applies to the first user, wherein different worker types correspond to different buffers, and wherein the overpayment buffer amount is based on the industry, wherein a first buffer for travel nursing results in a lower overpayment buffer amount than a second buffer for construction, as taught in Hackert, in order to provide on-demand, instant early wage dispersals based on accrued earnings (Hackert, paragraph 1).
However, Shuder teaches the GUI at least: displays an industry-specific timecard template, wherein the server stores a profile that associates the user with the respective industry, wherein the selected timecard applies to travel nursing and at least a second of the plurality of different timecards applies to trucking (FIG. 8 is an exemplary computer screen display 500 showing a window 510 used to enter contractor timecard data in one embodiment of the present invention that can be used in the buyer module 170. Timecard name 530, dates spanning time worked 540, project or contractor ID 550, a description of services rendered 555, subtotals of hours worked 560 and hours worked 565 are entered in the appropriate spaces on the timecard details window 510. Selecting "submit for approval" button 570 enters a request for payment into the timecard system. The window 510 can be implemented on a browser-based system. The system administrator creates a contractor profile in step 294 of FIG. 4C. The contractor Profile table contains the data required for each contractor previously established as a member within the procurement system 135 to enter billable hours into the timecard process. The contractor profile entered into this table include the contractor's name and company, projects the contractor is approved to work on as well as the type of work approved. The rate charged for the contractor's time and the type of currency used for calculating costs must also be entered. FIG. 7 is an exemplary computer screen display showing a window 200 used to set up a contractor profile according to the present invention. This window is opened by first selecting timecards and then selecting contractor profile. Opening of the correct window is confirmed by the title for the window 210 displayed in the upper left corner. To make changes to a Contractor Profile, select the associated Profile ID 220 and enter data in the fields of the Matrix Details 230. The profile for a new contractor is accomplished by simply entering the appropriate data in the Matrix Details 230 window. In the buyer (contractor) module 124, a timecard is generated as a contractor enters number of hours worked, type of work performed, dates and/or times of work performed relative to a specific project that is identified with a unique ID. The contractor interface with the timecard module 145 that is integral with the procurement system 135 may be browser based so that timecard entry and generation can be performed by the contractor using the internet, with the timecard process system being hosted on a remote server. The timecard 380 contains separate line items. Each line item includes a description of activity, a hours amount and a hourly rate. Subtotals can also be included for projects, dates, etc. Examiner notes that a contractor/user profile related to work type and project can be considered as “the server stores a profile that associates the user with the respective industry”. Examiner notes that travel nursing job and truck driving job is just one of different user/contractors with different user/contractor profiles with specific work type and project type/name, Fig. 4c, 7-8, paragraphs 45, 57-58, and 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Volberg to include, the GUI at least: displays an industry-specific timecard template, wherein the server stores a profile that associates the user with the respective industry, wherein the selected timecard applies to travel nursing and at least a second of the plurality of different timecards applies to trucking, as taught in Shuder, in order to directed to an integrated software system for procurement services composed of a timecard process integrated with purchase order procurement management functions (Shuder, paragraph 11).
With regard to claims 3, 10, and 17, the combination of references discloses the first client is a hospital and the industry is travel nursing (paragraph 3, This concept, in which employees are paid a set amount of money for every hour (or portion thereof) spent working at an employee's premises or location, is currently the payment model of choice for businesses which use rotating shifts of employees. As such, factories, food service businesses (e.g. restaurants), retail outlets, and other shift-based businesses use this model. While the model works for the employers, one drawback is for the employee as employees generally do not get paid at the end of their shift. Examiner notes that a hospital working facility is one type of shift-based businesses. Examiner notes that a travel nursing job us one type of shift-based businesses/employee).
With regard to claims 6, 13, and 20, Volberg discloses displaying, on the GUI of the first user device, the first deduction, the second deduction, a configurable fee that is withheld for an employer of the first user, and the reduced instant payment amount that is available based on the first and second deductions and other withholdings, wherein a contemporaneously displayed approval button allows the user to approve the reduced instant payment amount (paragraphs 90 and 102, the report may be provided with large APPROVE and REJECT buttons. if deductions calculated for the full $300 gross pay total $40, then, at the end of the regular pay cycle, the employee would be paid $110 (i.e. the $150 left owing to the employee less $40 in deductions)).  
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0330451 to Volberg et al., U.S. Patent Application Publication No. 2020/0097916 to Hackert et al., and U.S. Patent Application Publication No. 2003/0074287 to Shuder et al., and further in view of U.S. Patent Application Publication No. 2013/0198049 to Burns.
With regard to claims 4, 11, and 18, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose receiving an auto approval selection made by a manager of the user; and Docket No. INSTA.PT.0124automatically approving future timecards based on the amount of time falling within a threshold range, wherein the list of timecards displays on the GUI of the administrator device for a super administrator, wherein each approved timecard includes an indication of approval status and number of hours worked.
However, Burns teaches receiving an auto approval selection made by a manager of the user (Both contractor and customer derive benefit from consistent execution of user-defined rules. Rules can operate through software deployed for example in reconcile module 141. By executing rules, the invention provides methods of reconciling exceptions between or among time, inventory, labor, gatelog, activity, payroll, and billing data records or databases, paragraph 44); and Docket No. INSTA.PT.0124automatically approving future timecards based on the amount of time falling within a threshold range, wherein the list of timecards displays on the GUI of the administrator device for a super administrator, wherein each approved timecard includes an indication of approval status and number of hours worked (A work duration is automatically determined based on the badge-in time and the badge-out time and a difference among the approved time for billing, the reported billable time, and the work duration is identified. A rule is applied to the difference to determine a conforming billable time and a conforming report comprising the conforming billable time is produced. In some embodiments, the rule provides that if the reported billable time equals the work duration then the conforming billable time is the reported billable time. Alternatively or additionally, the rule may provide that if the work duration is less than the reported billable time by a pre-determined amount, then the conforming billable time is determined by prompting for user input. The rule may provide that the approved time for billing is the conforming billable time unless the work duration is less than the approved time for billing by a preset threshold (e.g., zero, five minutes, six minutes, ten minutes, quarter of an hour, etc.). Any rule may be employed. For example, the rule could provide that the conforming billable time will be the higher of the approved time for billing and the reported billable time except that in no case will the conforming billable time exceed the work duration. Computer 309 may provide a display 325 that includes information allowing the administrator to work with system 129 to, for example, resolve any exceptions that are flagged for manual resolution, paragraphs 8 and 46 and Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, receiving an auto approval selection made by a manager of the user; and Docket No. INSTA.PT.0124automatically approving future timecards based on the amount of time falling within a threshold range, wherein the list of timecards displays on the GUI of the administrator device for a super administrator, wherein each approved timecard includes an indication of approval status and number of hours worked, as taught in Burns, in order to automate and standardize the reconciliation, the results are rapid and predictable and conform to expectations (Burns, abstract).
With regard to claims 5, 12, and 19, the combination of references substantially discloses bulk approval (Brief, paragraph 45), however, the combination of references does not disclose the GUI at the administrator device highlights a second timecard in the list of timecards for approval based on the second timecard having a number of hours that falls outside of a threshold.
However, Burns teaches the GUI at the administrator device highlights a second timecard in the list of timecards for bulk approval based on the second timecard having a number of hours that falls outside of a threshold (Exceptions that meet some criterion can be flagged for human review as desired. Not only are time exceptions reconciled or resolved by an administrator (e.g., overtime approved, quantities adjusted, explanatory notes added), contract items (e.g., labor, equipment, materials) may be so allocated to produce a report containing amounts of materials and time that conform to contract expectations. Computer 309 may provide a display 325 that includes information allowing the administrator to work with system 129 to, for example, resolve any exceptions that are flagged for manual resolution, paragraphs 6, 8 and 46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the GUI at the administrator device highlights a second timecard in the list of timecards for bulk approval based on the second timecard having a number of hours that falls outside of a threshold, as taught in Burns, in order to automate and standardize the reconciliation, the results are rapid and predictable and conform to expectations (Burns, abstract).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0330451 to Volberg et al., U.S. Patent Application Publication No. 2020/0097916 to Hackert et al., U.S. Patent Application Publication No. 2003/0074287 to Shuder et al., and further in view of U.S. Patent No. 9,454,577 to Kapoor et al.
With regard to claims 7 and 14, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose displaying, on the GUI of the administrator device, different maximum payment percentages or minimum deduction amounts with respect to W2 workers and 1099 workers, wherein the super administrator can change the maximums and minimums using the GUI.
However, Kapoor teaches displaying, on the GUI of the administrator device, different maximum payment percentages or minimum deduction amounts with respect to W2 workers and 1099 workers, wherein the super administrator can change the maximums and minimums using the GUI (FIG. 46 shows an implementation of overall logic flow in one embodiment of EREVAL operation. Purse amounts, which in one implementation represent the amount of money that an employee is given to spend on benefits, are specified 4601, such as by a EREVAL administrator. Different purse amounts may be specified based on a variety of employee characteristics, such as but not limited to: title, company, location, department code, program code, other descriptive business grammar and/or table tracking syntax configured strings and/or string tokens, and/or the like. Benefits properties may also be set 4605, such as specifying the amount of money and/or percentage of pay associated with and/or required to receive each benefits option; minimum and/or maximum allocation amounts for a given benefit; benefit statuses, such as which benefits require at least some allocation, tax status of each benefit, reimburseability of payments associated with a given benefit, whether a particular benefit option is included in an employee benefits package by default, and/or the like; and/or the like. A benefits selection user interface may then be generated and/or provided for display to one or more employees 4610, and benefits selection may be received therefrom 4615 for review, storage, and/or the like. An employee may subsequently submit a request for reimbursement, which may be received 4620 and processed in order to provide reimbursements to the employee, such as may be based on benefits selections made by that employee 4625, col. 54, lines 3-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, displaying, on the GUI of the administrator device, different maximum payment percentages or minimum deduction amounts with respect to W2 workers and 1099 workers, wherein the super administrator can change the maximums and minimums using the GUI, as taught in Kapoor, in order to facilitate payment of authorized employee reimbursements (Kapoor, col. 2, lines 59-60).

	
Response to Arguments
Applicants' arguments filed on 07/27/2022 have been fully considered but they are not fully persuasive especially in light of the new prior art applied in the rejections. 
Applicants remark that “the combination of references does not disclose the GUI at least: displays an industry-specific timecard template, wherein the server stores a profile that associates the user with the respective industry, wherein the selected timecard applies to travel nursing and at least a second of the plurality of different timecards applies to trucking; and wherein the overpayment buffer amount is based on the industry, wherein a first buffer for travel nursing results in a lower overpayment buffer amount than a second buffer for construction”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687